CCA 2010-14. Review granted on the following issue:
WHETHER THE COURT OF CRIMINAL APPEALS ERRED BY REVERSING THE MILITARY JUDGE AND FINDING THE GOVERNMENT MET ITS BURDEN UNDER ARTICLE 10, UCMJ.
Review also granted on the following additional specified issue:
WHETHER ARTICLE 10, UCMJ, SHOULD HAVE BEEN APPLIED BY THE MILITARY JUDGE AND THE COURT OF CRIMINAL APPEALS WHEN THE ACCUSED HAD BEEN RELEASED FROM CONFINEMENT AFTER 71 DAYS, ALLOWED TO RETURN HOME ON LEAVE FOR 3 DAYS, AND WHEN HE RETURNED, WAS ONLY SUBJECT TO BASE RESTRICTION, A RESTRICTION THAT WAS NOT TANTAMOUNT TO CONFINEMENT.
Appellant’s brief on the specified issue shall be filed within 7 days of the date of this order. Appellee’s brief shall be filed within 7 days of the date of the filing of Appellant’s brief. It is further ordered that the above-entitled action be called for hearing on the 30th day of March, 2011. This hearing will commence immediately following the hearing in Wuterich v. Jones, No. 11-8009/MC.